Citation Nr: 0615234	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  03-07 696	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a cardiac disability, 
to include hypertension.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

David A. Saadat




INTRODUCTION

The veteran had active military service from March 1952 to 
February 1956.  This case comes to the Board of Veterans' 
Appeals (Board) from a July 2002 rating decision and was 
remanded in April 2005.


FINDING OF FACT

A preponderance of the evidence is against a finding that the 
veteran's cardiac disability, to include hypertension, is 
related to service.


CONCLUSION OF LAW

The criteria for service connection for a cardiac disability, 
to include hypertension, have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Claim for service connection

When seeking VA disability compensation, a veteran seeks to 
establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  The 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303. 

Service connection for coronary artery disease and 
hypertension is presumed if either condition manifests to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Service medical records reflect that at his March 1952 
enlistment examination, the veteran denied any pain or 
pressure in his chest, or palpitation or pounding heart.  
Examination revealed a normal heart and vascular system.  
Blood pressure was 140 systolic over 90 diastolic.  Chest x-
rays taken in June 1953, July 1953, and January 1956 were 
negative.  At a February 1956 separation examination, his 
heart and vascular system were normal.  Blood pressure was 
118/80.  For some reason, roentgenographic examination of the 
chest was ordered and a photofluorogram revealed a suspicious 
right cardiophrenic angle.  A chest x-ray was normal, 
however.  

In an October 2002 statement, the veteran reported that he 
had been "held over" an extra day before separation because 
of the abnormal radiological finding (suspicious right 
cardiophrenic angle), although he acknowledged that no 
diagnosis was made at that time.  He asserted that he 
suffered a lot of stress while on active duty, and that he 
began treatment for hypertension as early as 1973.  

Private medical records reflect treatment beginning in 1994 
for ailments such as ischemic heart disease, hypertensive 
heart disease, diastolic dysfunction, and peripheral vascular 
disease.  The veteran underwent a catheterization for 
coronary artery disease in November 1995 and a left carotid 
endarterectomy in May 2001.   

Following a review of the claims file and examination of the 
veteran, a VA physician provided the following opinion in May 
2005:

There is no evidence of record to support 
the contingent that there is any 
relationship between this veteran's 
hypertension, which was diagnosed later 
or his coronary artery disease or other 
vascular diseases, which occurred during 
his time of active duty.  The single 
blood pressure finding of 140/90 was at 
the time of an entrance examination when 
the veteran was most likely slightly 
anxious.  There was no follow up and 
subsequent blood pressure readings were 
normal. . . . [T]he finding of a 
suspicious right cardiophrenic angle is 
not related to heart disease or to 
hypertension and the chest x-ray was 
actually read as "essentially normal".  
Subsequent chest x-rays did not show any 
abnormality.  In particular, there was no 
evidence that there was any hypertrophy 
of the heart and there were no pleural 
effusions.  The veteran remained 
asymptomatic throughout his service 
career.  It was not until several years 
after discharge from active duty that the 
veteran manifested evidence of 
hypertension.  

No medical evidence has been submitted which contradicts this 
conclusion or otherwise relates any current cardiac 
disability to the veteran's active duty.  

To the extent the veteran himself has suggested that his 
current cardiac disability was first manifested during active 
duty or to a compensable degree within a year after 
discharge, as a layman, he has no competence to give a 
medical opinion on the etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Particularly in light of 
the May 2005 VA opinion, the preponderance of the evidence is 
against the claim for service connection and it must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

II.  Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  

In an April 2002 letter, the RO clearly advised the veteran 
of the first, second, and third elements required by 
Pelegrini II.  He has never been explicitly asked to provide 
"any evidence in [his] possession that pertains" to his 
claim.  However he has effectively been notified of the need 
to provide such evidence.  The April 2002 letter informed him 
that additional information or evidence was needed to support 
his claim and asked him to send the information or evidence 
to the RO.  In addition, an August 2005 supplemental 
statement of the case contained the complete text of 38 
C.F.R. § 3.159(b)(1), which includes the "any evidence in 
the claimant's possession" language.  Under these 
circumstances the veteran has been adequately informed of the 
need to submit relevant evidence in his possession. 

VA provided the veteran with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but did not provide him with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, there is no prejudice in 
proceeding with the issuance of a final decision.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Since the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  

Although proper notice was provided after the initial 
adjudication of the veteran's claim, he was not prejudiced 
thereby because this was harmless error.  VA satisfied its 
notice requirements by August 2005 and readjudicated the 
claim in a February 2006 supplemental statement of the case.  

Service, VA, and private medical records are in the file.  
The veteran underwent a VA examination in May 2005, the 
report of which includes an etiology opinion.  The veteran 
has not indicated that there are any outstanding records 
pertaining to his claim.  

VA has satisfied its duties to notify and assist the veteran, 
and additional development efforts would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).  Therefore, the veteran is not 
prejudiced by the Board's adjudication of his claim.

ORDER

Service connection for a cardiac disability, to include 
hypertension, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


